


Exhibit 10.2




By accepting the indicated stock option grant, the Participant agrees to the
following terms and conditions and the terms of the L Brands, Inc. 2015 Stock
Option and Performance Incentive Plan (the “Plan”). This stock option award is
contingent on signing a Non-Solicitation/Non-Compete Agreement as applicable.
Unless otherwise defined herein, capitalized terms used herein shall have the
meaning set forth in the Plan.


Terms and Conditions of Stock Option Grant
(1)
EXERCISE OF OPTIONS. The Participant may exercise one or more of the Options
granted in the Stock Option Agreement, to the extent exercisable, in such manner
as is determined by the Committee that specifies the number of Options being
exercised and the exercise date and by tendering payment for the shares of
Common Stock being purchased under the Options. The Options shall expire on the
tenth anniversary of the Date of Grant (the “Expiration Date”).

(2)
PAYMENT FOR SHARES. Payment for the shares of Common Stock issuable upon
exercise of an Option shall be made in full in cash or by certified check. The
Participant may exercise the Option through a cashless exercise procedure which
the Company shall use its reasonable best efforts to maintain. Any payment for
shares must include such additional amounts as may be required by the Company to
satisfy Federal, state and local withholding tax requirements.

(3)
ISSUANCE OF CERTIFICATES. As soon as reasonably practicable following the
exercise of an Option and the receipt by the Company of payment for the shares
and applicable withholding taxes, the shares of Common Stock purchased shall be
registered in the name of the Participant in accordance with procedures approved
by the Committee.

(4)
TERMINATION OF EMPLOYMENT (FOR REASONS OTHER THAN DEATH OR TOTAL DISABILITY).
Upon termination of the Participant's employment with the Company for reasons
other than death or Total Disability or Cause, the Participant shall be entitled
to exercise the Options, to the extent exercisable on the date of the
Participant's termination, at any time within the one (1) year period
immediately following the date of the Participant's termination of employment
(but not later than the Expiration Date); provided, however that if an Incentive
Stock Option is not exercised within three (3) months following termination of
employment, it shall be treated as a Nonstatutory Stock Option. In the event the
Participant’s employment is terminated by his or her employer for Cause, the
Participant shall be entitled to exercise the Options, to the extent exercisable
on the date of termination, at any time within the thirty (30) day period
following such termination of employment.

(5)
TERMINATION OF EMPLOYMENT (TOTAL DISABILITY). Upon termination of the
Participant’s employment for reasons of Total Disability, as defined in the L
Brands Inc. Long-Term Disability Plan, the Participant shall be entitled to
exercise the Options, to the extent exercisable on the date of the Participant’s
termination, at any time within the one (1) year period immediately following
the date of the Participant’s termination of employment (but not later than the
Expiration Date), it being understood that the Participant’s termination of
employment will occur after nine (9) months of absence due to the Total
Disability. Any Options that are not vested on the date that the Participant’s
employment terminates for reason of Total Disability, shall continue to vest
during the period of such Participant’s Total Disability, and, upon becoming
vested, such award shall be exercisable within the one (1) year period after the
applicable vesting date, but in no event later than the Expiration Date. In the
event of the Participant’s death following the Participant’s termination of
employment due to Total Disability, any unvested Options shall vest in
accordance with the terms of Section 6 below.

(6)
TERMINATION OF EMPLOYMENT (DEATH). Upon termination of the Participant’s
employment due to death while employed by the Company or upon death during the
Participant’s period of Total Disability, the Options shall become fully
exercisable by the Participant’s beneficiary and may be exercised at any time
within one (1) year after the date of the Participant’s death (but not later
than the Expiration Date). If the Participant dies following termination of
employment for reasons other than Total Disability, the Participant’s
beneficiary shall be entitled to exercise the Options, to the extent exercisable
on the date of the Participant’s termination of employment, during the same
period that the Participant would have been entitled to exercise the Option if
the Participant had not died.

(7)
EFFECT OF CHANGE IN CONTROL. Upon a termination (i) by the Company other than
for cause or (ii) to the extent provided in an employment agreement between the
Company and the Participant, by the Participant for Good Reason (as defined in
the employment agreement), in each case within 24 months following a Change in
Control, the Options, to the extent not then exercisable, shall become fully
exercisable.

(8)
NONTRANSFERABILITY. Options granted under the Plan may not be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise),
except (i) as provided by will or the applicable laws of descent and
distribution and (ii) if permitted by the Committee, a NSO may be transferred to
a member of the NSO holder’s immediate family or to a family partnership or a
trust benefitting only members of the NSO holder’s immediate family, and Options
shall not be subject, in whole or in part, to execution, attachment or similar
process.

(9)
NOTICE OF RESALE. If any Participant disposes of shares of Common Stock acquired
pursuant to an Incentive Stock Option before one (1) year from the date of
issuance by the Company of such stock or two (2) years from the Date of Grant of
such Option, then such Participant shall give written notice of the disposition
to the Company, on a form provided by the Committee, not later than ten (10)
days after the disposition.





--------------------------------------------------------------------------------




(10)
MISCELLANEOUS.

(a)
No Right To Employment. This Agreement shall not confer upon the Participant any
right to continue in the employ of the Company or any subsidiary or to be
entitled to any remuneration or benefits not set forth in this Agreement or the
Plan nor interfere with or limit the right of the Company or any subsidiary to
modify the terms of or terminate the Participant's employment or service at any
time.

(b)
Clawback. Subject to restrictions set forth in the Plan, if required by law or
if the Participant engaged, had knowledge of, or should have had knowledge of,
fraudulent conduct or activities relating to the Company, the Company may
terminate this Agreement and require the Participant to reimburse to the Company
(i) an amount required by law or (ii) the amount of compensation received
pursuant to this Agreement and based on the aforementioned conduct.

(c)
Notice. Any notice or other communication required or permitted to be given
under this Agreement must be given electronically or by regular U.S. mail
addressed, if to the Committee or the Company, at the principal office of the
Company and, if to the Participant, at the Participant's last known address as
set forth in the books and records of the Company.

(d)
Plan to Govern. This Agreement and the rights of the Participant hereunder are
subject to all of the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for the administration of the Plan.

(e)
Amendment. Subject to restrictions set forth in the Plan, the Company may from
time to time suspend, modify or amend this Agreement. No suspension,
modification or amendment of this Agreement may, without the consent of the
Participant, adversely affect the rights of the Participant with respect to the
Options granted pursuant to this Agreement, except to the extent any such action
is undertaken to cause this Agreement to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations.

(f)
Severability. In the event that any provision of this Agreement shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

(g)
Entire Agreement. This Agreement and the Plan contain all of the understandings
between the Company and the Participant concerning the Options granted hereunder
and supersede all prior agreements and understandings.

(h)
Counterparts. This Agreement may be executed in counterparts, each of which when
signed by the Company and the Participant will be an original and all of which
together will be the same Agreement.

(i)
Governing Law. To the extent not preempted by Federal law, this Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware.







 






